Citation Nr: 0520432	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  01-06 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant had active service from November 1975 to 
December 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a right shoulder injury.

A Board hearing was held in November 2002 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7101(c) (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.

In July 2003, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for a right shoulder disability and thereafter denied 
entitlement to service connection for the right shoulder 
disability.

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2004, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate the Board's July 2003 decision to the 
extent that it denied entitlement to service connection for a 
right shoulder disability.  By a subsequent August 2004 
Order, the Court vacated the Board's decision to the extent 
that it denied entitlement to service connection for a right 
shoulder disability and remanded the appeal for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Court remanded the appeal in August 2004 because, while 
38 U.S.C.A. § 5103A(b) (West 2002) provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim, the RO failed to 
make another request to the National Personnel Records Center 
(NPRC) for the appellant's clinical records when he was part 
of the 84th Engineer Battalion in Schofield Barracks in 
Hawaii.

Specifically, after NPRC informed the RO that the claimant's 
Social Security number was not in the patient system and 
asked the RO to identify the dates of his hospitalization and 
admission as well as the veteran's registry number as it 
appeared in his service medical records so another search 
could be made for these records, the RO did not thereafter 
provide the requested information.  Therefore, a remand is 
required for the RO to provide the above information to NPRC 
so that another search can be made for the veteran's clinical 
records.  38 U.S.C.A. § 5103A(b).

On remand, the RO must thereafter undertake any other 
necessary actions to insure that the appellant is provided 
adequate notice as required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In so doing, the RO 
should be mindful of the recent amendments set forth in the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
request the dates of his treatment for 
his right shoulder when he was part of 
the 84th Engineer Battalion in Schofield 
Barracks in Hawaii.  If the veteran 
cannot remember the exact dates of his 
treatment, he should be asked to provide 
the year and the three-month period that 
would most likely cover the time period 
in which he received treatment. 

2.  After waiting an appropriate period 
of time for the veteran to reply, the RO 
must make another request to NPRC for the 
veteran's clinical records when he was 
part of the 84th Engineer Battalion in 
Schofield Barracks in Hawaii which 
request should include, if ascertainable, 
the dates of his hospitalization and 
admission as well as the registry number 
from the veteran's service medical 
records.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
appellant notified in writing.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal included the 
medical evidence filed with the Board in 
December 2004.  A reasonable period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


